ON MOTION FOR REHEARING AND REHEARING EN BANC

Per Curiam.
We deny appellant’s motion for rehearing and for rehearing en banc but withdraw the previously-issued opinion and substitute the following in its place:
Appellant, the son of the ward and a next of kin, challenges an order awarding attorney’s fees in a guardianship proceeding. He claims that the court determined that he did not have standing to participate in the hearing. As he had filed many requests for notification of proceedings pursuant to Florida Probate Rule 5.060(a), he was entitled to participate and assert objections. See Hayes v. Guardianship of Thompson, 952 So.2d 498, 509 (Fla. 2006) (holding that the next of kin of the ward have standing to participate in proceedings for the award of attorney’s fees in guardianship as interested persons if they have filed a request for notice of proceedings pursuant to Florida Probate Rule 5.060). Nevertheless, we must affirm pursuant to Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla. 1979), because without a transcript of the proceedings, it does not appear on the face of the record that appellant was precluded from participating in the hearing on the award of attorney’s fees. He received notice of the proceedings, but there is no record of what transpired at the hearing. The court’s later order allowing appellant to participate in proceedings does not show on the face of this record that the court refused to allow him to participate in the fees hearing, which is the subject of this appeal.

Affirmed.

Warner, Gross and Forst, JJ, concur.